

116 S4597 IS: Permanently Uniting Pets Stateside Act
U.S. Senate
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4597IN THE SENATE OF THE UNITED STATESSeptember 16, 2020Mr. Kennedy (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require U.S. Customs and Border Protection to permit the entry into the United States of pets accompanying United States nationals repatriating during public health emergencies.1.Short titleThe Act may be cited as the Permanently Uniting Pets Stateside Act or the PUPS Act.2.Entry of pets of United States nationals repatriating during public health emergencies(a)In generalThe Commissioner of U.S. Customs and Border Protection shall permit the entry into the United States of a pet accompanying a covered individual entering the United States without regard to the requirements of the Centers for Disease Control and Prevention or the Department of Agriculture with respect to the entry of pets into the United States if the individual agrees to comply with those requirements as soon as practicable after entering the United States.(b)DefinitionsIn this section:(1)Covered individualThe term covered individual means an individual who—(A)is a citizen of the United States or an alien lawfully admitted for permanent residence to the United States; (B)has been living or traveling outside the United States; and(C)is returning to the United States during a public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d).(2)PetThe term pet means a domestic dog, cat, or bird.